•Sterrett, J., dissenting: I respectfully dissent. While the rigid position espoused by the majority admittedly avoids the envisioned administrative nightmare born of a factual inquiry into the issue at hand, such position fails to reflect sympathy for the unhappy realities of a disintegrating marriage and the difficult economic constraints occasioned thereby. On the other hand, the case-by-case factual inquiry proposed by my dissenting brethren would be prohibitively cumbersome and only would add to this Court’s litigation backlog. A more reasonable approach would be to rely on a State court decision, in the form óf a decree for support, to determine when parties are "separated” for purposes of section 71(a)(3). It can be fairly assumed that a State court would issue a decree for support only in the event that the parties are "separated” in every meaningful sense of the word. Therefore, it seems feasible to hold that, when such decree has been entered, the husband and wife will be deemed to be "separated” for purposes of section 71(a)(3). Under this view, it would not be necessary for the Court to look behind the support decree to determine whether a husband and wife are in fact separated and living apart (by some ill-defined standard) while residing in the same house. Such an approach would relieve the Court of the need to make an examination of individual circumstances in cases where, for example, the parties cannot afford to live in separate residences during their period'of separation. Federal courts long have superimposed Federal tax consequences on State determinations of property rights. It seems equally appropriate to attach Federal consequences to a State court determination of marital rights, for such rights are peculiarly within the jurisdiction of State courts to delineate. While I recognize that this approach does not eliminate the need for a factual determination of whether the parties are "separated” for purposes of section 71(a)(2), it does offer the benefit of some certainty to the determination of separate status required by section 71(a)(3). Nims, J., agrees with this dissenting opinion..